Title: To Benjamin Franklin from I. M. Luther, 16 March 1767
From: Luther, I. M.
To: Franklin, Benjamin


Monsieur
francfort le 16. Mars 1767.
La Complaisance que vous avez euë à me procurer une aussi jolie Perspective me fait prendre la Liberté à vous prier derechef de m’envoyer le plutôt possible encore un pareil, de même qu’un microscope simple avec des changements usités, de cuivre jeaune dans un Etuïe. Si ce microscope peut-être arrangé de façon à en faire un composé cela me fairoit d’autant plus de joïe puisque je ne veux pas seulement m’en servir pour mon unique plaisir, mais en faire des Observations. Vous m’obligeriez donc infiniment Monsieur de bien recommander que les Lentilles ou petits verres Soïent de toute perfection, afin de pouvoir examiner des objets transparans et epais. Mrs. James Des Cotes & Ce. à qui vous aurez la Bonté de faire remettre et bien recommander tout ceoi vous en payeront le Montant. Faites moi aussi S.V.P. la grace Monsieur de me marquer le juste Prix d’une Perspective arrangée de façon comme celle que j’ai deja reçue de vous, qui non seulement peut servir à l’usage ordinaire, mais qui encore fait le même Effet d’un Tubus de 50. pieds. Recommandez moi aussi à Mr. Nairne afin que je puisse en addresser à l’avenir directement à Lui, je ne lui demanderai d’ailleurs jamais rien qui ne soit payé sur le champ sur quoi il peut compter. Au reste Monsieur pardonnez moi la peine que je vous fais, et ne m’imputez pas une impolitesse, je ne vous addresserois surement pas de pareilles Commissions si je n’avois pas deja reçu des preuves do vôtre Bonté, outre que je scai que vous etes grand Connoisseur dans ce genre d’Etude.
Je serrai par contre toujours prêt à vos ordres dans ces quartiers ci et ne demande que l’Occasion a vous prouver le sincère attachement et la parfaite Consideration avec laquelle j’ai l’honneur d’être, Monsieur, Vôtre très humble et très obeissant serviteur
I. M. LutherConseiller de S.A.S. ElectoralePalatine
Mes assurances de Respect à Mr. John Pringle
